     Case 4:09-cv-00891 Document 106 Filed on 05/08/20 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

OJSC UKRNAFTA,                           §
                                         §
     Plaintiff,                          §
                                         §
v.                                       §                   CIVIL ACTION H-09-891
                                         §
CARPATSKY PETROLEUM CORPORATION, et al., §
                                         §
     Defendants.                         §


                                             ORDER

       A telephone conference will be held on Monday, May 11, 2020 at 11:30 a.m. regarding the

parties’ outstanding discovery dispute. The call in information is as follows:

                                         713-250-5707
                                       meeting ID: 45707#
                                          Pin: 13579#


       Signed at Houston, Texas on May 8, 2020.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge
